Citation Nr: 1454643	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-04 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for hearing loss prior to November 21, 2011 and to an evaluation in excess of 10 percent from November 21, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from December 1970 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable evaluation.  In a February 2012 rating decision, the RO increased the evaluation to 10 percent effective November 21, 2011.

The Veteran testified in September 2012 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Private audiogram results from November 2014 show that the Veteran's hearing had worsened since the prior audiogram of record from November 2011.  However, the November 2014 test results do not include a controlled speech discrimination test (Maryland CNC) and do not indicate that a speech discrimination test would be inappropriate due to language difficulties or inconsistent speech discrimination scores.  Therefore, the test results are not sufficient for adjudication purposes.  See 38 C.F.R. § 4.85 (2014).  The November 2014 test results also include a note from the audiologist that there were inconsistent responses with pure tones and that the Veteran was able to effectively communicate without hearing aids when spoken to at increased conversational levels.  As the record shows a possible worsening of the Veteran's hearing loss and it has been more than three years since the most recent VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

VA treatment records to December 2012 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from December 2012 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from December 2012 to the present related to hearing loss, if any.  

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA audiological examination to determine the current severity of his hearing loss.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  The examiner should also describe any functional loss pertaining to the service-connected hearing loss.

3.  After the above has been completed, readjudicate the claim.  If the decision remains adverse, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



